Citation Nr: 1206673	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased rating for residuals of shell fragment wound of the left hand, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 26, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder. 

In November 2009, the Board remanded the TDIU claim for additional development, to include scheduling VA examination(s).  

In October 2011, the RO in Huntington, West Virginia granted service connection for ischemic heart disease and assigned a 100 percent evaluation, effective March 26, 2007, for this disability.  In November 2011, the Appeals Management Center (AMC) in Washington, D.C. issued a supplemental statement of case and recharacterized the Veteran's TDIU claim as entitlement to a TDIU from August 23, 2004 (the date the Veteran filed the TDIU claim) to March 25, 2007 to reflect the fact that the issue of entitlement to TDIU from March 26, 2007 is moot.  

Indeed, where as here, a service-connected disability is of such severity as to warrant a 100 percent rating, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  See also 38 U.S.C.A. § 1114 & 38 C.F.R. § 3.350 [a total schedular rating for a service-connected disability (such as the 100 percent rating assigned to the Veteran's ischemic heart disease in the present case) is a greater benefit than a TDIU].  

However, the RO did not acknowledge the pending increased evaluation claim (pertaining to the Veteran's service-connected left hand disability), which was filed in May 2003.  Accordingly, the TDIU issue has been recharacterized as is noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2003, the RO denied an increased rating greater than 20 percent for the service-connected residuals of a shell fragment wound to the Veteran's left hand.  In a July 2004 correspondence, the Veteran noted his disagreement "on a variety of claims."  In this statement, he described symptoms associated with his left hand disability.  

The Veteran's July 2004 correspondence is a valid and timely notice of disagreement (NOD) with the RO's September 2003 denial of a disability evaluation greater than 20 percent for his service-connected left hand disability.  Significantly, however, a Statement of the Case (SOC) has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the Veteran an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board, however, if and only if, after issuance of an SOC the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Furthermore, the Board finds that the TDIU issue on appeal is inextricably intertwined with this pending evaluation question.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the severity of the Veteran's service-connected left hand disability is clearly be relevant to, or has an impact on, the Veteran's occupational functioning, that evaluation claim must be established prior to adjudication of the TDIU question. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an SOC as to the issue of entitlement to an increased evaluation in excess of 20 percent for the service-connected residuals of shell fragment wound of the left hand.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.

2. Then, readjudicate the claim of entitlement to TDIU prior to March 26, 2007.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


